Citation Nr: 0411029	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cervical myelopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1962 to August 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied direct and secondary service connection for cervical 
myelopathy.  

In November 1999, the veteran filed a claim for total rating based 
on individual unemployability (TDIU).  The RO denied the claim, 
and the veteran did not timely appeal.  In the veteran's current 
substantive appeal regarding service connection for cervical 
myelopathy, the veteran seeks to reopen the TDIU claim.  The RO 
should address this accordingly.

The issue of service connection for cervical myelopathy is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further action is 
required on his part.



REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), the Board has 
determined that further evidentiary development is necessary to 
facilitate a decision for the pending claim.

The veteran should be afforded a VA nexus examination addressing 
any connection between the cervical myelopathy and active service, 
or the cervical myelopathy and the service-connected lumbar spine 
disability.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance with all notice and assistance 
requirements set forth in the VCAA and its implementing 
regulations.

2.  The veteran should be scheduled for a VA medical examination.  
The RO should forward the veteran's claims file to the VA 
examiner.  The examiner should review the entire claims file and 
provide an opinion as to whether it is at least as likely as not 
that the cervical myelopathy is related to the veteran's active 
service, or is related to his service-connected lumbar spine 
disability.  All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  

3.  Then, the RO should readjudicate the veteran's direct and 
secondary service connection claims for cervical myelopathy.  If 
the determination of the claims remain unfavorable to the veteran, 
the RO must issue a Supplemental Statement of the Case and provide 
him a reasonable period of time to respond before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





